YORK, J.
Appellant's first point upon this appeal is that the evidence is insufficient to support the findings. The argument advanced in support of this is one that would call for the weighing of conflicting evidence by this court. Of course, it is impossible for the court to do this. An examination of the transcript discloses sufficient evidence to support the material findings.
The second point is that the defendant’s pleadings are insufficient and that findings are not made of material facts. We find nothing in the argument of appellant that would justify a reversal of the judgment on this ground.
Appellant’s third point is that the court’s findings are inconsistent, but we are unable to find such an inconsistency as would justify a reversal.
As her fourth point, appellant states that the court erred to the prejudice of plaintiff in the admission of evidence. We find nothing in the specifications advanced to support this point that would justify a reversal of the judgment rendered.
The judgment is therefore affirmed.
Conrey, P. J., and Houser, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on November 14, 1934, and an application by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on December 20, 1934.